DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/24/19 and 4/13/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
Drawings were received on 6/24/19 and 7/17/19; however, the later filed drawings were not properly titled as “Replacement Drawings” as is required.  These drawings are objected to for that reason and those outlined below. All drawing objections refer to the latest filed drawings filed on 7/17/19.
Replacement Figures 3, 7, and 9 is/are objected because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Replacement Figure 10 is objected for altering the shape of element “204” in the replacement drawings (see annotations).
    PNG
    media_image1.png
    242
    688
    media_image1.png
    Greyscale

“frame to which the biasing member is attached” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “a coupling on the handle; a head connectable with the coupling via a bayonet connection”; however, the “bayonet connection” requires two connectors. Based on applicant’s disclosure the “coupling on the handle” is a part of the “bayonet connection” and not a separate structure as applicant appears to claim, but instead the handle includes half of the bayonet connection which forms a coupling and the head includes the other half of the bayonet connection which also forms a part of the coupling. Furthermore this claim recites in the last lines “the actuator being movable into the engaged position when the head is in the locked position”; however, this appears to directly contradict the rest of that clause of the claim. The claim recites “an actuator movable…between an engaged position in which rotation of the head…from the locked position toward an unlocked position is inhibited and a disengaged position in which movement of the head…from the locked position toward the unlocked position is uninhibited”. Based on this language when the head is in the locked position, the actuator is in its “engaged position” so how can the actuator be movable into the engaged position when the head is in the locked position as claimed. Based on applicant’s own claim and disclosure, the actuator being in its engaged position means the head is in its locked position so the actuator cannot be movable into the position it is already in as claimed, this does not make sense and appears to contradict the claim itself. Clarification or correction is requested.  
Claim 2: this claim recites “wherein the bayonet connection includes a lug receivable into a lug recess”; however, this is the definition of a bayonet connection making the language confusing because then what does “bayonet connection” mean in claim 1 if not the presence of a lug and corresponding recess? Clarification or correction is requested.  
Claim 6: recites “further comprising an assembly including the biasing member and a frame to which the biasing member is attached”; however, claim 5 already sets forth a “biasing member” so is claim 6 attempting to claim another biasing member with the “further comprising” language. If not, then this language is improper. Furthermore, no “frame” is ever disclosed or described in applicant’s disclosure in relation to a biasing member making it unclear what exactly applicant is attempting to claim. For examination purposes, the claim will be treated as reciting “further comprising a frame to which the biasing member is attached”, but this does not help the issue that no frame appears to be disclosed in applicant’s figures or specification making it impossible to determine what exactly is being claimed. Clarification or correction is requested.  
Claim 7: this claim repeats the issue present in claim 6 because it recites “the assembly is penannular”; however, according to claim 6 the “assembly” includes the biasing member which is not penannular but is a basic spring, which does not make sense. For examination purposes, the claim will be treated as reciting “wherein the frame is penannular” clarification or correction is requested.  
Claim 12: recites “further comprising an assembly including the biasing member and a frame”; however, as discussed in reference to claim 6, this language is confusing because is this attempting to set forth an additional biasing member by reciting “further comprising” when the biasing member is already set forth in claim 11? For examination purposes, the claim will be treated as reciting “further comprising a frame”. Clarification or correction is requested.  
Claim 13: this claim repeats the confusion described above in relation to claim 7 as the spring is not penannular with a penannular frame as claimed. For examination purposes, the claim will be treated as reciting “the frame is penannular”. Clarification or correction is requested.  
Claim 17: recites “the unlocked position” without antecedent basis. Furthermore the language “the actuator is precluded from moving into an engaged position in which rotation of the head with respect to the coupling from the locked position toward an unlocked position is inhibited when the head is in the unlocked position” is confusing and unclear as to what exactly applicant is trying to claim. Clarification or correction is requested.  
Claim 18: recites “further comprising a spring biasing the actuator toward the engaged position”; however, claim 11 already sets forth a biasing member so are these the same or different and where does applicant disclose two biasing members? Clarification or correction is requested.  
Claim 19: recites “wherein the connection is a bayonet connection”, but does not clearly link this bayonet connection structurally back to the “coupling” set forth in claim 11 and it would appear that half of this bayonet connection is the coupling. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11-14, and 17-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittrich (US 6126359).
Claim 1: Dittrich discloses a handheld forceps, and forceps are known to be used in attaching false eyelashes or removing eyebrows so they are a “beauty tool”, comprising: a handle (see annotations); a coupling on the handle (see annotations); a head (52) connectable with the coupling via a bayonet connection in which the head rotates (in slot 18) with respect to the coupling about a rotational axis toward a locked position; and an actuator (26+28+32+33) movable with respect to the coupling between an engaged position that prevents rotation of the head (Col 5, 50-60) with respect to the coupling and a disengaged position in which movement of the head is uninhibited (Col 5, 60-67; see annotations). 

    PNG
    media_image2.png
    400
    872
    media_image2.png
    Greyscale

Claim 2: Dittrich discloses the bayonet connection including a lug (56) receivable in a lug recess (16+18) and in the engaged position the actuator engages the head angularly offset from the lug (it engages at 57) with respect to the rotational axis (see Figs 1-2). 
Claim 4: Dittrich discloses the lug includes a proximal lug surface (exterior of 56) and the lug recess is defined at least partially by a proximal lug recess surface (18) oriented transverse to the rotational axis and the proximal lug surface projects perpendicular to the rotational axis too and the proximal lug surface cooperates with the proximal lug recess surface to move the head toward the handle as the head rotates with respect to the handle about the rotational axis toward the locked position (Col 5, 30-60). 
Claim 5: Dittrich discloses the tool further comprising a biasing member (38) that cooperates with the bayonet coupling between the handle and the head (Col 5, 40-60) to bias the head in a direction parallel with the rotational axis away from the handle when the head is in the locked position (Col 5, 50-55). 
Claim 6: Dittrich discloses a frame (22) to which the biasing member is attached (see Figs 1-2). 
Claim 7: Dittrich discloses the frame to have a penannular cross-sectional shape at the location of gap (24) and this frame is concentric with the rotational axis and defines a gap (24 and interior of 22) between its opposite circumferential ends (see Figs 1-2). 
Claim 8: Dittrich discloses the actuator (26+28+32+33) is movable in a linear direction parallel with the rotational axis through the gaps (24 and interior of 22; Col 5, 45-60). 
Claim 11: Dittrich discloses a handheld forceps, and forceps are known to be used in attaching false eyelashes or removing eyebrows so they are a “beauty tool”, comprising: a handle (see annotations); a coupling on the handle (see annotations); a head (52) connectable with the coupling via a bayonet connection in which the head rotates (in slot 18) and translates (in slot 16) along a rotational central axis toward a locked position (see Figs 1-2; Col 5, 30-50) and a biasing member (38) cooperating with the coupling between the head and handle to bias the head in a direction parallel with the rotational axis away from the handle when the head is in the locked position (see Figs 1-2 & annotations). 
Claims 12-14: Dittrich discloses a frame (22) to which the biasing member is attached (see Figs 1-2). The frame has a penannular cross-sectional shape at the location of gap (24) and this frame is concentric with the rotational axis and defines a gap (24 and interior of 22) between its opposite circumferential ends (see Figs 1-2). An actuator (26+28+32+33) is movable in a linear direction parallel with the rotational axis through the gaps (24 and interior of 22; Col 5, 45-60). 
Claim 17: Dittrich discloses the device including an actuator (26+28+32+33) movable in a linear direction (see arrows 47) parallel with the rotational axis and wherein when the head is in an unlocked position (sliding in 16) the actuator is precluded from engaging the lug (56; Col 5, 50-67). 
Claim 18: Dittrich discloses a spring (38) biasing the actuator toward the engaged position (see Figs 1-2). 
Claim 19: Dittrich discloses the coupling between the head and handle to be a bayonet connection with a lug (56) receivable in a lug recess (16+18). 
Claim 20: Dittrich discloses the lug (56) includes a proximal lug surface (exterior of 56) and the lug recess is defined at least partially by a proximal lug recess surface (18) oriented transverse to the rotational axis and the proximal lug surface projects perpendicular to the rotational axis too and cooperates with the proximal lug recess surface to move the head toward the handle as the head rotates with respect to the handle about the rotational axis toward the locked position (Col 5, 30-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-10 and 15-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 6126359).
Claim 3: Dittrich discloses the lug (56) being provided on the head and the lug recess (16+18) provided on the coupling and discloses the invention essentially as claimed except for reversing this so that the lug is on the coupling and the recess is on the head. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dittrich by reversing these parts, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claim 9: Dittrich discloses the lug (56) being provided on the head and the lug recess (16+18) provided on the coupling and the actuator including a recess (gap between 41) while the head includes a tooth (57) and discloses the invention essentially as claimed except for reversing this arrangement so that the lug is on the coupling and the recess is on the head and the actuator including the tooth with the recess being formed on the head. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dittrich by reversing these parts, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claim 10: modified Dittrich discloses the invention essentially as claimed except for providing an additional lug/projection/tooth and corresponding slot/notch on the bayonet connection. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling of modified Dittrich to include three projections/lugs/teeth instead of two and to comprise three slots/notches for receiving these lugs/projections/teeth since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). By providing the coupling with three lugs, one can be the lug, one the tooth, and one the projection and each would have a corresponding recess/notch/recess for being received therein. Since the above modification for claim 9 is to provide these lugs on the actuator and the recesses on the head, this would meet the claim requirement that the head includes a notch that receives the projection when the actuator is in the engaged position as claimed. 
Claim 15: Dittrich discloses the lug (56) being provided on the head and the lug recess (16+18) provided on the coupling and the actuator including a recess (gap between 41) while the head includes a tooth (57) and discloses the invention essentially as claimed except for reversing this arrangement so that the lug is on the coupling and the recess is on the head and the actuator including the tooth with the recess being formed on the head. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dittrich by reversing these parts, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claim 16: Modified Dittrich discloses the invention essentially as claimed except for providing an additional lug/projection/tooth and corresponding slot/notch on the bayonet connection. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling of modified Dittrich to include three projections/lugs/teeth instead of two and to comprise three slots/notches for receiving these lugs/projections/teeth since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). By providing the coupling with three lugs, one can be the lug, one the tooth, and one the projection and each would have a corresponding recess/notch/recess for being received therein. Since the above modification for claim 15 is to provide these lugs on the actuator and the recesses on the head, this would meet the claim requirement that the head includes a notch that receives the projection when the actuator is in the engaged position as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772